Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on May 22, 2020. Claims 1-12 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 7, 10-12 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Eglington et al. US2006/0178820 (“Eglington”).

Regarding claim(s) 6. Eglington discloses a travel path generation system that generates a travel path for performing automatic travel in a field in which work is performed by different types of field work vehicles, the system comprising: 
a work information acquisition portion for acquiring work information regarding a preceding field work vehicle that has performed work previously in the field (para. 28, para. 64, para. 65, FIG. 10 is a view of the moving map display during the course of operations on the field of FIG. 3, wherein the system is in a repeat mode guiding the vehicle along the same pattern of rows driven by the vehicle during a previous operation;  ); and 
a path calculation portion for calculating, based on the work information from the work information acquisition portion, the travel path for a subsequent field work vehicle that is to perform automatic travel work hereafter in the field in which work has been performed by the preceding field work vehicle (para. 64-para. 65, The goal of the repeat mode is simply to guide the operator in repeating the same pattern. The operator might steer the vehicle manually, following the guidance provided by the system, or preferably the system will steer the vehicle automatically.).

Regarding claim(s) 7. Eglington discloses wherein the preceding field work vehicle is a seedling row forming machine that forms seedling rows, such as a seeding machine or a rice transplanter and 
the work information regarding the seedling row forming machine includes planted seedling row information indicating a seedling row formation map (para. 3, The present invention relates to a system and method for guiding agricultural vehicles during planting, cultivating, spraying, harvesting or other operations. FIG. 10 is a view of the moving map display during the course of operations on the field of FIG. 3, wherein the system is in a repeat mode guiding the vehicle along the same pattern of rows driven by the vehicle during a previous operation), 
the subsequent field work vehicle is a harvester that has a harvesting portion in a machine-body front portion and harvests crops in the field while automatically traveling, and the travel path for the harvester is calculated based on the planted seedling row information by the path calculation portion such that a path extending in a direction in which the seedling rows extend is elongated (para. 63, This observation, coupled with the typical crop cycle involved in farming (a field must be plowed, planted, fertilized, sprayed, and harvested to produce a crop), introduces a further aspect of a preferred embodiment of the present invention. Namely, having created a master pattern or template for a field, farmers typically wish to repeat that pattern multiple times during a given year (crop cycle) and in subsequent years (future crop cycles). For this reason, an embodiment of an aspect of the present invention is directed to a system and method having two principle modes--a "master" or creative mode (which has been described thus far) and a "repeat" mode in which the system causes the vehicle to follow a previously recorded path.)

Regarding claim(s) 10. Eglington discloses wherein the work information includes ridge information indicating a ridge formation map of ridges formed by a tractor, and the path calculation portion calculates the travel path such that the ridges are less often crossed by the subsequent field work vehicle (para. 46-para. 47, e.g. offset calculations at multiple locations along the first path, which create the calculated adjacent path.)

Regarding claim(s) 11. Eglington discloses wherein the work information includes ridge information indicating a ridge formation map of ridges formed by a tractor, and the path calculation portion calculates the travel path such that, when the subsequent field work vehicle turns, a turning inner portion of a traveling apparatus of the subsequent field work vehicle does not ride up the ridges (para. 46, the vehicle path is first defined by having the vehicle traverse the field 20 between a first location A and a second location B, which define a first path as shown in FIG. 1 as a solid line. During this movement the system is in a "record" mode so that the positional information is recorded and the first path is defined. At the end of the path the record mode is stopped and the vehicle is then turned around, shown by the dotted line between B and C, and a second adjacent path is created from location C to location D as shown in FIG. 1 as a dashed line.).

Regarding claim(s) 12. Eglington discloses a vehicle position detection module for detecting a vehicle position (FIG. 1 is a view of an open field being processed by an agricultural vehicle equipped with a GPS guidance system utilizing the present invention;); and an automatic travel control portion for enabling automatic travel based on the travel path calculated by the path calculation portion and the vehicle position (abstract, para. 42-para. 44, This template can then be used to cause the vehicle to automatically steer along a previously calculated path in subsequent operations on the field, and in subsequent years.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge et al US2010/0312428 (“Roberge”) in view of Ishikawa et al. US2012/0239260 (“Ishikawa”) further in view of Yokoyama US2017/0079195 (“Yokoyama”).

Regarding claim(s) 1. Roberge discloses a slip determination system comprising: 
a traveling vehicle body (Fig. 13); a vehicle position detection module for detecting a vehicle position (FIGS. 13-14 show a GNSS guidance system 726 comprising another modified embodiment of the present invention and including a vehicle 10 connected to an implement 728 by a hitch 730); 
an automatic travel control portion for enabling automatic travel based on the vehicle position (para. 91-para. 92, vehicle automatic steering system) and a set travel path (fig. 15 and fig. 17, para. 123, e.g. information can be processed in connection with the implement antenna 756 position information in order to provide more complete GNSS positioning and guidance solutions, including travel paths for the vehicle 10 and the implement 728. ); 
an actual movement distance of the traveling vehicle body calculated based on the vehicle position (para. 15, calculating an actual position at the center of the vehicle projected to the ground using the computed roll angle and a known height from the ground of at least one of the first GNSS antenna and the second GNSS antenna); an appropriateness determination portion for performing appropriateness determination to determine, based on the slip amount, whether or not a state of a traveling ground surface is appropriate for automatic travel (para. 98, the system 502 can adjust the output from the spray nozzles 516 to compensate for such variable operating conditions as sloping terrain, turning rates, tire slippage, system responsiveness and field irregularities whereby the material is uniformly applied to the entire surface area of the field. Moreover, the GNSS-derived positioning and heading information can be compared to actual positioning and heading information derived from other sensors, including gyros, for further calibration.); and 
Roberge does not explicitly teaches a slip amount calculation portion for calculating a slip amount of the traveling vehicle body, using an estimated movement distance of the traveling vehicle body calculated based on the number of revolutions of a driving axle of the traveling vehicle body.
Ishikawa teaches another vehicle system and method. Additionally, a slip amount calculation portion for calculating a slip amount of the traveling vehicle body, using an estimated movement distance of the traveling vehicle body calculated based on the number of revolutions of a driving axle of the traveling vehicle body (para, 18, para. 19, para. 51, the slip control switching switch 38 for effecting switchover between execution of a slip control and stop of the stop control, a GPS receiver 39 for receiving radiowave signals from a GPS (Global Positioning System) satellite for determining a traveling speed of the traveling machine body A, and a driving speed sensor 40 for acquiring a traveling driving speed of the driving line (e.g. a transmission shaft for driving the front wheels 1, a transmission shaft for driving the rear wheels 2, etc.) for driving the front wheels 1 and the rear wheels 2 of the traveling machine body A.) 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Roberge by incorporating the applied teaching of slip controls based on driving line speed and GPS positioning as taught by Ishikawa to improve the accuracy traction controls and path guidance. 
	Roberge is also silent to an automatic travel stop portion for stopping automatic travel enabled by the automatic travel control portion, based on a determination result from the appropriateness determination portion.
Yokoyama teaches a work vehicle with travel stop portion for stopping automatic travel enabled by the automatic travel control portion, based on a determination result from the appropriateness determination portion (Fig. 4, fig. 5, para. 76, abnormality check of the sensors and the actuators is performed, operation check on whether or not the autonomous traveling work vehicle 1 actually operates can also be performed. Particularly, a trial run is executed in which the autonomous traveling work vehicle 1 is caused to travel a short distance (e.g., several ten centimeters), and is braked to stop.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Roberge by incorporating the applied teaching of autonomous stop control when detecting abnormality as taught by Yokoyama to improve the safety operation of a vehicle during path guidance. 

Regarding claim(s) 2. Roberge modified by Ishikawa and Yokoyama further teaches wherein the appropriateness determination portion performs the appropriateness determination based on successive behavior of the slip amount (Ishikawa: Para. 18, the slip ratio acquired by the slip ratio acquiring means exceeds a threshold value, said control information changing means newly sets control information which renders higher the target machine body value relative to a same draft load value).

Regarding claim(s) 3. Roberge discloses a turning performance adjustment portion for adjusting turning performance of the traveling vehicle body (para. 98, the system 502 can adjust the output from the spray nozzles 516 to compensate for such variable operating conditions as sloping terrain, turning rates, tire slippage, system responsiveness and field irregularities whereby the material is uniformly applied to the entire surface area of the field.)
Roberge is silent to wherein the turning performance adjustment portion adjusts the turning performance if the slip amount exceeds a predetermined value.
Ishikawa further teaches turning performance adjustment portion adjusts the turning performance if the slip amount exceeds a predetermined value (para. 4, detection results of this detecting means and based on a rotational speed difference between the right and left wheels (a slip ratio), a slip calculation value is obtained. In order to keep this slip calculation value below a set value.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to further modify the system and method of Roberge by incorporating the applied teaching of slip control based on a slip ratio as taught by Ishikawa to improve vehicle dynamics during turning. Furthermore, the limitation as claimed is merely a combination of old, well known elements of controlling a slip ratio between the wheels to improve vehicle stability and one of ordinary skill would have recognized that the combination would have been predictable.

Regarding claim(s) 4. Roberge modified by Ishikawa and Yokoyama further teaches to adjustment of the turning performance, a speed of the traveling vehicle body is increased when straight travel is switched to turning travel (para. 101, The GNSS receiver 604 output provides relatively accurate guidance at slow speeds, through turns and in reverse without relying on sensing vehicle motion via an inertial navigation system (INS)). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Ishikawa and Yokoyama further in view of Beaujot US2010/0017075 (Beaujot.)

Roberge modified by Ishikawa and Yokoyama further teaches a tilting mechanism for tilting the traveling vehicle body (Roberge: para. 101, slow speeds through the turns , para. 153, lowered and tilted by a pair of actuators 1208 connected to the body of the grader 1204 and controlled by the system 1202.)
However, Roberge is silent to the adjustment of the turning performance, the traveling vehicle body is tilted such that a turning outer side thereof is raised during a turn.
Beaujot teaches an tilt correction system and method for a traveling vehicle body is tilted such that a turning outer side thereof is raised during a turn (Abstract, FIG. 6 is a rear view of a tilt sensor of the tilt correction system of FIG. 5 mounted on a pivoting plate for practicing the method of the invention. Para. 6, A "nudge" function is typically included that allow the operator to nudge the desired path laterally in small increments to fine tune the relationship of one pass to the previous pass. As well, tilt correction systems are available to provide correction to maintain the desired vehicle path at the correct location for accurate implement travel when the tractor is operating on a slope.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to further modify the system and method of Roberge by incorporating the applied teaching of tilt correction based on a desired path as taught by Beaujot to improve the accuracy of implement control. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eglington et al. US2006/0178820 (“Eglington”) in view of Gresch et al. US2018/0084711 (“Gresch”.)

Regarding claim(s) 8. Eglington does not explicitly discloses wherein the path calculation portion includes a dividing path calculation portion for calculating a dividing path that divides the field, as one travel path for the harvester, and the dividing path calculation portion calculates the dividing path based on the planted seedling row information, such that the travel path in divided fields that are divided by the dividing path can be readily extended in the direction in which the seedling rows extend. 
Gresch teaches a method for calculating optimized seedling. Additionally, the path calculation portion includes a dividing path calculation portion for calculating a dividing path that divides the field, as one travel path for the harvester (para. 39, The provided paths are divided into paths s.sub.i for each row unit 36 i, taking into account the number of row units 36 of the machine 30 and their lateral spacing from each other (row spacing). The paths are moreover divided into m segments. The division into segments advantageously takes place for each individual path separately with consideration of the field zones 94, 96 and the resulting area densities for the seed to be applied.), and the dividing path calculation portion calculates the dividing path based on the planted seedling row information, such that the travel path in divided fields that are divided by the dividing path can be readily extended in the direction in which the seedling rows extend (para. 46, a method is described for calculation of a path plan for the machine 10, which is optimized to the extent that (as far as possible) a uniform target fill state with material to be applied for all of the containers 56 present on the machine 30 is achieved.). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to further modify the system and method of Eglington by incorporating the applied teaching of Gresch to improve and optimize path planning.

Regarding claim(s) 9. Eglington in view of Gresch further teaches wherein the harvesting portion is provided with dividers that are arranged laterally, and the travel path is corrected so as to optimize positions of the seedling rows on an unworked area side that are calculated based on the planted seedling row information, and a position of one of the dividers, on an end side in a machine-body left-right direction (para. 46-para. 47, para. 39, the provided paths are divided into paths s.sub.i for each row unit 36 i, taking into account the number of row units 36 of the machine 30 and their lateral spacing from each other (row spacing).)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666